Citation Nr: 1147430	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, claimed as lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the above claim.  

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record and has been reviewed.

The issue of entitlement to service connection for a genitourinary disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A preponderance of the evidence is against a relationship between any current low back disorder and the Veteran's active service.  


CONCLUSION OF LAW

A low back disorder, claimed as lumbar disc disease, was not incurred in active service.  38 U.S.C.A. §§ 1131, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with the claim, VA satisfied the duty to notify by means of a pre-initial adjudication letter dated in September 2008.  The letter informed the Veteran of the requirements of a successful claim for service connection, and of his and VA's respective duties in obtaining evidence.  The letter also provided notice as to assignment of disability ratings and effective dates.  Neither the Veteran nor his representative has alleged any prejudice as a result of any defect in the notification, nor has any been shown.

VA has also obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations and obtained medical opinions as to the etiology of his claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Thus, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.




II.  Entitlement to Service Connection for a Low back Disorder, Claimed as Lumbar Disc Disease

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or a disease of the nervous system becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has a current back disability manifested by pain and urological symptoms that is related to his fall from a second story window during service in October 1980.  He more particularly asserts that he sustained a spinal cord injury in that fall that in turn resulted in urological symptoms that were both demonstrated during service and subsequent to service.  He denies complaints of back pain at the time of his injury or, indeed, for many years thereafter, instead asserting that the record contains competent medical opinion evidence linking his current back disability to his urological symptoms during and after service.  

Service treatment records reflect that in October 1980, the Veteran complained that he injured his left shoulder when jumping out a window to avoid a fight, when he caught his foot on the window and landed on his left shoulder.  There were no complaints or treatment of any residuals of back injury and the assessment was simply "bruised shoulder."  A second entry on the same date, does indicate the Veteran's report of a painful left finger, and that there was radiating pain from the left shoulder blade down midway on the humerus.  The assessment was possible fracture.  Thereafter, a physician's assistant noted a small area of erythema in the area of the left scapula and that the Veteran was unable to extend the left arm out but could extend the arm over his head and laterally.  The assessment was rule out fracture of scapula or torn rotator cuff.  Finally, a physician examined the Veteran, noting that the Veteran had fallen a distance of approximately 8 feet, and based on X-ray findings, there was an assessment of a fracture of the left scapula, without nerve or artery involvement.

In November 1980, the Veteran complained of left scapula pain for the previous week with a very "loose" arm.  The assessment was possible dislocated scapula.

In July 1981, the Veteran desired an evaluation based on complaints of urethral discharge.  Examination at this time revealed no urethral discharge or other abnormality and the assessment was "no disease found."

At the time of an annual service examination in October 1983, the Veteran complained of a history of gall bladder trouble or gallstones, and frequent or painful urination.  No specific diagnosis was rendered at this time.  

In November 1983, the Veteran complained of a urinary problem.  The Veteran reported that he had frequency, but no burning, itching, or discharge.  The assessment was unknown etiology.  The examiner did note that there were complaints of low back pain.  Approximately five days later, the Veteran complained of a urinary tract problem he described as "Gardnerella."  He stated that he was unable to run in physical training without having to urinate.  This also reportedly would cause an infection in his prostate gland.  The Veteran also gave a history of an injury the previous year that involved his kidneys, noting that there was an infection and that he received "PCN" while in a German facility.  The assessment was possible infection of unknown etiology.  

At the time of an active duty school examination in September 1984, the Veteran again reported a history of frequent urination.  

Private post-service treatment records for the period of March 1991 to August 1995 reflect that in October 1991, the Veteran reported injury to his mid-back as a result of an accident on October 15, 1991.  The diagnosis was T5 subluxation and radiculitis.  It was further noted that the Veteran treated for a period of approximately 10 days and that he completely recovered from his injury.  The Veteran also received follow-up care with a private chiropractor through November 1991.  The Veteran did not report any genitourinary symptoms associated with this injury.  

A private urinalysis from December 1993 revealed negative findings.

In August 1994, December 1994, and July 1995, it was noted that the Veteran's past medical history included urethral stricture.  

VA general medical examination in March 1996 revealed that the Veteran reported a history of frequent urination in service in 1981.  He further stated that no infection was found at that time, but that he was subsequently hospitalized in Germany for a period of two weeks and he received "shots" in his kidney.  No specific diagnosis was provided to the Veteran.  The Veteran also noted that in the last few years, he continued having difficulty urinating and had repeated prostate infections.  He had reportedly been seen by an urologist who did not find anything but placed the Veteran on Hytrin to help with his urination.  

A private medical record from August 1997 reflects the Veteran's in-service injury that involved the fracture of his left scapula, dislocation of his left shoulder, and concussion.  Nothing was mentioned about any injury to the back.  

VA joints examination in January 1998 revealed that the Veteran reported a history of falling out of a barrack window, landing on his shoulder and back first, and resulting in the apparent complete dislocation of his left shoulder.  

VA treatment records for the period of June 1999 to August 2001 indicate that in June 1999, the assessment included kidney stones and history of possible urethra stricture since 1981.  It was also noted that the Veteran had undergone multiple cystoscopies and intravenous pyelograms (IVPs), all with benign results, at which time he experienced symptoms of frequent urination and right testical pain.  It was believed that the Veteran had epididimytis.  The Veteran also passed a kidney stone 6 months earlier and it was believed that the pain was due to this.  It was not suspected that the Veteran had a chronic calcium kidney stone.  

A VA treatment record from January 2000 reflects the Veteran's report of a left shoulder injury arising out of an in-service fall in 1983.  Since then, he had had some pain in the mid-thoracic spine.  At this time, there were no findings or diagnoses with respect to the Veteran's back.  In April 2001, the assessment included residuals of an in-service fall in service that was not indicated to include any injury to the back, and kidney stones, which were noted to have been passed by the Veteran at least 5 times in the previous 24 months.  In July 2001, the Veteran reported frequent mid-thoracic pain in his back that was reportedly helped by chiropractic care.  The Veteran denied any bowel or bladder incontinence.  

In a May 2002 rating action, the Veteran was granted service connection for residuals of a traction injury of the left brachial plexus with positional, intermittent impingement of the nerve as it passed from the neck to the shoulder.  

In August 2008, the Veteran filed the subject claim for service connection for a low back disorder, claimed as a lumbar disc condition.  

Private treatment records from January and August 2008 reflect that urinalysis at this time revealed negative findings.  A progress note from early August 2008 reveals an assessment that the Veteran may have had a recurrence of a kidney stone.  Later in August 2008, it was noted that the Veteran had severe pain and was unable to sleep at night due to right lumbar area localized pain without radiation.  Although the Veteran reportedly was told that he had disc bulging, this examiner noted there was no evidence of this on plain films.  X-rays from August 2008 were interpreted to reveal no acute fractures or subluxations.  There was disc space narrowing at L4-L5.  There was exaggeration of the lumbar lordosis with sacral acutum, and osteophyte formation throughout the lumbar spine.  The impression was early degenerative disc disease with mild disc space narrowing at L4-L5, and exaggerated lumbar lordosis with sacrum acutum.  Magnetic resonance imaging (MRI) was similarly interpreted to reveal an impression of mild degenerative change involving the lumbar spine most prominent at L3-L4 through L5-S1 with neural foraminal narrowing at these levels.  

Private records from early September 2008 indicate that the Veteran continued to have low back pain for which he was receiving chiropractic treatment.  The Veteran also continued to report urinary frequency that this examiner thought was the result of excessive sugar loss in his urine.  

A private medical report from Dr. Erturk, dated in April 2009, reflects that the Veteran was evaluated at this time for urolithiasis and irritative urinary symptoms.  It was noted that the Veteran had significant irritative urinary symptoms compatible with urgency, frequency and dysuria.  There was a diagnosis of lumbar disc disease, which was treated with local therapy injections, and resulted in dramatic improvement of his urinary symptoms.  The assessment was irritative urinary symptoms markedly improved following treatment of lumbar disc disease.  Dr. Erturk commented that although in general lumbar disc disease presented with urinary retention, it was possible that the Veteran could have spinal irritability which may result in irritable bladder.  Since this had improved following treatment, he suspected that this may have been the etiology of the Veteran's urinary symptoms.  The doctor did not think the Veteran needed further urologic evaluation at this time.  

VA spine examination in November 2009 revealed that the Veteran reported a history of injuring his back as a result of a 24 foot fall from a second story window.  He further stated that after that incident, he had chronic flank pain and frequent urination.  Two years ago, the Veteran received a diagnosis of mild degenerative changes of the lumbar spine.  The Veteran reported that he currently experienced both frequency and nocturia, and that he experienced more back pain when his bladder was full.  He further insisted that he had a bulging disc.  When the examiner advised him that his MRI did not show this, the Veteran reportedly became upset, noting that he had to urinate all the time and that prior to the fall, he did not have to do so.  The examiner further noted that in the Veteran's claims folder, the records from his emergency room visit in 2008 documented that the Veteran also claimed that he had a bulging disc at that time but was told that he did not and that imaging revealed normal findings.  The overall diagnosis was mild degenerative disease of the lumbar spine.  The examiner concluded that the Veteran's claimed back condition was less likely as not (less than 50/50 probability) caused by or a result of the fall in military service.  The examiner explained that the Veteran had multiple documentations of the fall in 1980 with treatment, and that none of the notes mentioned any back problems.  Furthermore, the Veteran's MRI only showed mild degenerative changes, and the examiner considered this most likely just part of the aging process.  The examiner also commented that a note from November 1983 mentioned urinary frequency without mention of any back condition, and the practitioners in 1983 and 2008 had been unable to find any medical diagnosis or condition that would cause frequent urination.  

A private medical report from Dr. Donahue, dated in October 2009, indicates that the Veteran was being reestablished as a patient last seen in 2002, and that he had a "bulging disc" causing so much pain.  The Veteran's pain was reportedly severe, persistent, and in the right flank area, and had been present for more than 10 years.  Dr. Patel had reportedly killed the nerve which was stuck where the disc was bulging out by the right flank which helped 80 percent of the pain.  Dr. Donahue first saw the Veteran in 1998 with a complaint of right flank pain and urinary frequency.  The Veteran also had a history of ureteral stones in 1991 that were managed by Dr. Khuri.  Dr. Donahue told the Veteran on numerous occasions that he felt the Veteran's pain was either a muscle pull or a spinal problem, but he and his doctors felt otherwise.  Recently, it was noted that the Veteran had undergone a spinal evaluation and some form of nerve ablation, and all of his pain had resolved.  Dr. Donahue stated that basically, the Veteran had undergone 10 years of urologic evaluation of his flank pain which proved to be of musculoskeletal origin.  

At the Veteran's hearing before the Board in October 2010, the Veteran testified that it was the injury to his spinal cord in the in-service fall that resulted in his urinary symptoms (transcript (T.) at p. 4).  He later stated that "when you have an injury to your lower lumbar disc and you damage your spinal cord, the classic symptom is either not being able to urinate or leaking - my condition is I can't contract my bladder" (T. at p. 4).  When his treating urologist advised him years after his in-service fall that his urinary problems were associated with his back, the Veteran told them that he did not have a problem with his back (T. at p. 5).  Dr. Erturk and Dr. Donahue advised the Veteran that his herniated lumbar disc was bulging on his nerves and causing the urinary problem (T. at p. 5).  

At the time of the Veteran's hearing before the Board, the Veteran also provided an article about voiding disorders.  The article concluded that injury to the spinal cord could result in various patterns of function based on the degree and level of the injury.

In a private medical report, dated in November 2010, Dr. Aiello maintained that when a human body fell from two stories head first landing onto concrete surface with enough force to break the scapula in two, it was very likely that a lower lumbar disc injury could have occurred in the fall with a probability of 100 percent.  The Veteran's repeated complaints of urinary problems after the fall should have raised a "huge red flag" of back and spinal cord injury in the lower lumbar disc.  Dr. Aiello contended that the U.S. Army physicians only screened for sexually transmitted diseases and looked no further.  Dr. Aiello went on to state that the Veteran was examined by a prominent urologist, Dr. Donahue, who did numerous tests and ruled out any other causes other than lower back injury.  The Veteran did not believe that the problem was from his back because his back did not hurt "not understanding that a back injury would cause urinary problems."  It was noted that the Veteran then saw another urologist, Dr. Erturk, who did a computed tomography (CT) scan but could find no urological reason other than lower lumbar disc and spinal cord damage.  He was then referred to a pain specialist.  Per Dr. Erturk, "I suspect that this may have been the [e]tiology of his urinary system."  Dr. Aiello believed beyond a reasonable doubt that more likely than not, the Veteran's symptoms were caused by spinal cord damage in his lower lumbar area in the same fall in which the Veteran broke his shoulder.  

The Board subsequently obtained an expert opinion from the Chief of Neurological Surgery at the VA Medical Center in Memphis, Tennessee, Dr. S.E.  After acknowledging the Veteran's history of falling from a two-story window in October 1980, Dr. S.E. noted in September 2011 that the Veteran's only complaints at that time were left shoulder pain and left finger pain.  The Veteran was seen by orthopedics, had X-rays, and was diagnosed with a left scapular fracture.  The Veteran presented again in July 1981, asking for a urethral culture for gonorrhea.  In August of 1981, the Veteran presented to the VA for left leg pain due to an injury while playing football.  In November 1983, the Veteran complained of urinary frequency, and low back pain.  His urinalysis at that time was negative.  He later developed urolithiasis, and what urology called irritative urinary symptoms.  While X-rays currently reflect some degenerative changes, Dr. S.E. noted that most of the Veteran's complaints were urinary in nature, he had had some flank pain, and he did not talk at all about any low back pain.  Dr. S.E. further noted that a doctor had stated that it was probable that the Veteran injured his spinal cord in the fall.

In reviewing the Veteran's records, it was not clear to Dr. S.E. that the Veteran had any low back disability.  He considered degenerative changes to be common and could be asymptomatic.  He further commented that the Veteran had had a problem with obesity, and that this condition could be related to the diagnosis.  There was no evidence that his degenerative changes were service connected, or symptomatic.  It was his opinion that "bulging discs" or foraminal stenosis at L4-5, L5-S1 did not cause urinary symptoms in isolation.  Dr. S.E. additionally concluded that there was no possible way the Veteran's urinary symptoms were related to his fall.  There was no evidence that the Veteran injured his back in the fall, and no evidence that he injured his spinal cord.  It was not even remotely medically plausible that the Veteran could have sustained a spinal cord injury without any symptoms until years later, noting that he had never seen anyone who injured their back, who did not hurt immediately, or had immediate neurologic deficit if there was a spinal cord injury.  In summary, Dr. S.E. agreed with not awarding the Veteran service connection of a "lumbar disc condition."  

Following its review of the record, the Board initially finds that the record does reflect a current and continuing diagnosis of mild degenerative disc disease of the lumbar spine.  Consequently, the Board will give the Veteran the benefit of the doubt, and, despite the assertion of the VA expert in September 2011 that the Veteran's degenerative spinal changes are not necessarily disabling, the Board will conclude that there is evidence of lumbar disc disease and that the threshold requirement of a current disability has been met with respect to this claim.

However, the record reflects two VA medical opinions that this condition is not related to the Veteran's urological symptoms or otherwise related to service, in part based on the fact that there is no evidence of spinal injury either at the time of the Veteran's fall or at present.  Indeed, the Board finds that the existence of a spinal injury is the primary basis on which the Veteran's treating physicians have linked his current back disability to service, and the fact that the preponderance of the evidence is against such a conclusion renders their opinions of little or no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Instead, the evidence reflects no back complaints at the time of the fall, one isolated in-service report of low back pain approximately three years after the accident, and, by the Veteran's own admission, no continuing reports of back pain following separation from service.  In fact, the first post-service evidence of back pain is found in a private medical record entry in 1991 that identifies mid-thoracic back related to a recent automobile accident.  Moreover, while the Veteran has pointed to his left arm numbness as evidence of his spinal injury, he is in fact service connected for a left brachial plexus with positional, intermittent impingement of the nerve as it passed from the neck to the shoulder, and MRI and X-ray findings from 2008 reveal no more than mild degenerative changes.  In addition, the Board is not persuaded that Dr. Patel treated bulging discs in the lumbar spine when Dr. Patel's own imaging report reflects only mild degenerative disc changes and nothing more.  Simply put, the Veteran's assertion and the assertions of his private physicians that the Veteran has spinal injury demonstrated by bulging discs in the lumbar spine are not supported in the record on appeal.  As such, more weight must be given to the VA opinions in 2009 and 2011, and the negative diagnostic evidence, and the Board therefore has no alternative but to find against the Veteran's claim for service connection for his mild degenerative changes of the lumbar spine.  

In addition, to the extent the Veteran is capable of providing competent evidence of relevant symptoms such as back pain resulting from injury, the record does not contain statements of such symptoms continuing since service, and the Veteran has not asserted that he experienced these symptoms chronically during and after service (as previously noted, there is only one mention of low back pain during service and this was approximately three years after the in-service fall).  Moreover, as noted above, the competent medical evidence linking the Veteran's urological complaints in service to back disability diagnosed long after service is outweighed by the VA opinions against such a link.  The Board would further note at this point that while the Veteran is competent to describe his urological problems both during and after service, he is not competent to link them to a low back disability or diagnosis.  See Jandreau. supra.  The Board also finds the Veteran to be a questionable historian, given his willingness to more recently imply that back injury occurred contemporaneously with his fall in the face of his numerous prior statements that consistently limited his in-service injuries to the left scapula/shoulder area.  Therefore, based on all of the foregoing, the Board concludes that a preponderance of the evidence is against the existence of the claimed condition or any other low back disorder during service or a low back disorder as a result of service.  

In rendering a determination on the merits of a claim, the lack of evidence of treatment may also bear on the credibility of the evidence of continuity (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), and here, treatment records do not reflect treatment or complaints with respect to the mid or low back until many years after active service.  In addition, as there is no evidence of arthritis or bulging discs impinging on the nerves in the spinal column within one year after discharge from service, the potentially applicable provisions relating to presumptive service connection for diseases of the nervous system of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable.  In summary, there is simply no persuasive evidentiary basis to link any current low back disability to active service.  

The evidence with respect to the claim for service connection for a low back disability, claimed as lumbar disc disease, is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim for service connection for a low back disability must be denied.


ORDER

The claim for service connection for a low back disability, claimed as lumbar disc disease, is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


